Carley, Judge,
concurring specially.
Unlike the majority, I am not able to say with certainty whether there was or was not a conflict between the affidavit and the deposition testimony. I do know that I do not agree with that portion of the original majority opinion stating that the deposition testimony “is couched in terms of the present tense . . .” The question and answer in the deposition were as follows: “And you say you have had no mental problems? ... No sir.” The emphasized language is clearly past, not present tense. However, on motion for rehearing the majority suggests another possible interpretation of the question and answer without characterizing the tense in which the question was phrased. Under this admittedly literal analysis, the plaintiff denied *196that he said that he had not had any mental problems. Although overly exact and perhaps strained, such a construction of the testimony is technically correct. Nevertheless, I remain uncertain as to whether — under any interpretation — the relevant deposition testimony is contradicted by the affidavit. Because of that very uncertainty, I do not see how it can be said that any contradiction which did occur was deliberate or intentional so as to trigger the application of the rule of Chambers v. C. & S. Nat Bank, 242 Ga. 498 (249 SE2d 214) (1978). Thus I concur with the majority in its determination that the grant of summary judgment must be reversed.